Appeal from an order dismissing a writ of habeas corpus issued to relator. Appellant is undergoing imprisonment under a conviction of assault in the second degree the sentence for which is unexpired and under which, since January 27, 1945, he has been an inmate of the Dannemora State Hospital by virtue of his transfer to such institution in the manner provided by statute. Appellant contends that his mental condition neither authorizes nor justifies his continued detention in the hospital. This is beyond the reach of the office of the writ. (People ex rel. Stephani v. North, 91 Misc. 616; People ex rel. Morriale v. Branham, 291 N. Y. 312.) Order affirmed. All concur.